DETAILED ACTION
This Non-Final Office Action is in response to amendments filed 4/28/2021.
Claims 1 and 60 have been amended.
Claims 45 and 65 have been canceled.
Claims 1, 41-44, 46-64, and 66-79 are pending.
Response to Arguments
On the second page of Remarks filed 4/28/2021, the Applicant contends that Kobilarov does not disclose evaluating the cost for each trajectory using a cost function that comprises a numerical score characterizing a degree of deviation of a particular motion action from a strategic guideline or from all strategic guidelines, as amended into the independent claims.
The Examiner respectfully disagrees. In col. 15, lines 53-64, Kobilarov discloses that that the TL formula 214 may utilize STL to provide an indication of an extent to which a condition is satisfied while determining a cost for violating a condition, as opposed to LTL that provides Boolean results. The application of Kobilarov to the claimed invention has been modified in the present Office Action, so as to apply this particular embodiment taught by Kobilarov. Further explanation is provided in the rejections below.
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 53 and 73 are under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 53 recites aggregating, using the at least one processor, deviation metrics included in the strategic guidelines for evaluating deviations of successive motion actions from one or more preferred motion actions of the vehicle, and identifying, using the at least one processor, the particular trajectory from the candidate trajectories as the candidate trajectory with the smallest deviation from the one or more preferred actions based on the aggregated deviation metrics for the candidate trajectories (emphasis added). It is unclear how to interpret the emphasized limitation in light of the “identifying” step in the independent claim. Specifically, the “particular trajectory” has been identified based the evaluated costs in claim 1. Subsequently providing an additional identifying step of the same “particular trajectory” from the same “candidate trajectories” using different parameters and analysis cannot be reasonably 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobilarov et al. (US 10,671,076 B1), hereinafter Kobilarov.
Claim 1
Kobilarov discloses the claimed method comprising: 
obtaining, using at least one processor (i.e. computer system 102), sensor data associated with an environment (see at least col. 14, lines 4-40, with respect to Figure 1, regarding that dynamic symbol scanning module 204 receives 
obtaining, using the at least one processor, map data (i.e. maps 136) associated with the environment (see at least col. 14, lines 4-28, with respect to Figure 1, regarding that static symbol scanning module 202 scans map(s) 136 to determine any static symbols within a threshold distance of the autonomous vehicle);
identifying, using the at least one processor, a set of candidate trajectories for a vehicle to traverse through the environment based on the sensor data and map data (see at least col. 3, line 66-col. 4, line 37; col. 13, line 64-col. 14, line 3, with respect to Figure 1, regarding that trajectories are generated based on inputs received from data input module 110 and data store 112 that comprises map(s) 136, described in further detail in col. 14, line 4-col. 15, line 52). 
Kobilarov further discloses that the decision module 106 generates a sequence of actions as the trajectory (see at least col. 7, lines 37-40). Given that Kobilarov selects a trajectory from various candidate trajectories, so as to generate the trajectory for decision module 106, as described in col. 24, line 51-col. 25, line 2, it is clear that each candidate trajectory comprises successive motion actions of the vehicle.
Kobilarov further discloses that the claimed method comprises for each candidate trajectory, evaluating, using the at least one processor, a cost of the candidate trajectory based on a comparison of the motion actions with strategic factors associated with strategic guidelines (see at least col. 15, lines 41-62, regarding that as candidate routes are generated, they are evaluated using TL formulas 214 to determine wherein evaluating the cost includes using a cost function that comprises a numerical score characterizing a degree of deviation of a particular motion action from a strategic guideline (see at least col. 15, lines 53-64, regarding that the TL formula 214 utilizes STL to provide an indication of an extent to which a condition is satisfied while determining a cost for violating a condition, as opposed to LTL that uses Boolean results). Similar to the Applicant’s disclosure, “strategic factors associated with strategic guidelines” are taught by the features 210 (e.g., determining that the vehicle is 5 meters away from a stop region, as described in col. 14, line 66-col. 15, line 2) that are associated with TL formulas 214. 
Kobilarov further discloses identifying, using the at least one processor, a particular trajectory from the candidate trajectories based on the evaluated costs of the candidate trajectories (see at least col. 16, lines 52-col. 17, line 5, regarding a trajectory is selected to control the vehicle based on the comparison of different trajectories against TL formulas) and operating, using a controller of the vehicle, the vehicle to traverse the particular trajectory in the environment (see at least col. 11, lines 6-13, regarding execution module 116 of vehicle control device 114 depicted in Figure 1 receives the output trajectory from trajectory module 108, so as to enable the autonomous vehicle 122 to follow the output trajectory, where the output trajectory is the trajectory generated by the decision module 106 optimized based on objects identified in the environment, as described in col. 7, lines 45-59 and col. 8, lines 26-34).
Claim 60
Kobilarov discloses the claimed system (see at least Figure 1) comprising one or more sensors (see at least col. 9, lines 30-67, regarding data input module 110 of computer system 102 depicted in Figure 1 receives input from sensors), one or more functional devices (i.e. vehicle control device 114) configured to receive and act on commands for controlling motion of the system (see at least col. 11, lines 6-13, regarding execution module 116 of vehicle control device 114 depicted in Figure 1 receives the output trajectory from trajectory module 108, so as to enable the autonomous vehicle 122 to follow the output trajectory), and a guideline processor (i.e. computer system 102) configured to perform the method discussed in the rejection of claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 41, 46-51, 53-59, 61, 66-71, and 73-79 are rejected under 35 U.S.C. 103 as being unpatentable over Kobilarov in view of col. 15, lines 28-63 of Kobilarov.
Claims 41 and 61
Kobilarov further discloses an example in Figure 5 that teaches the strategic guidelines are logical expressions that are organized into priority groups (see at least col. 28, lines 28-63, regarding multiple LTL formulas 526 are applied, so as to respond to various detected conditions). Thus, when Kobilarov evaluates candidate trajectories against the LTL formulas to determine whether or not they violate the formulas (see col. 23, line 45-col. 24, line 50; col. 32, lines 20-34) in each detected condition of Figure 5, Kobilarov evaluates the costs of the candidate trajectories by iterating through the priority groups and computing the costs for each priority group. The LTL formulas (19), (20), and (21) may be reasonably interpreted as “priority groups,” given that one LTL formula has priority over the other when a particular condition is detected, e.g., LTL formula (21) has priority when AV 504 is in the detected tailgate region 514.
While the embodiment of the TL formula 214 as utilizing STL discussed in col. 15, lines 53-64 of Kobilarov is applied in the rejection of claim 1 to teach that “evaluating the cost includes a cost function that comprises a numerical score characterizing a degree of deviation of a particular motion action from a strategic guideline,” the example 
Claims 46 and 66
Kobilarov further discloses that the logical expressions are derived using natural language analysis that parses and analyzes one or more texts describing at least one of traffic laws in the environment, one or more characteristics of the environment or one or more past motion actions of the vehicle in the environment (see at least col. 18, lines 27-63, regarding LTL uses words and grammar to specify permitted and prohibited system behaviors). STL syntax is similar to LTL syntax in that it also uses words and grammar, and thus, applying the modification discussed in the rejection of claims 41 and 61, Kobilarov teaches this claimed feature in light of the application of the STL embodiment.
Claims 47 and 67
Kobilarov further discloses that the logical expressions are derived by tracking two or more objects in the sensor data and inferring a logical relation between the two or more objects (see at least col. 28, lines 4-63, with respect to the example provided in Figure 5, regarding that the LTL formulas 526 are based on the predicates 524 that establish relationships between the third-party vehicle 512 and stop region 508). The 
Claims 48 and 68
Kobilarov further discloses that the logical expressions are derived by inferring one or more conditions associated with the environment and one or more preferred motion actions of the vehicle in response to the one or more conditions (see at least col. 27, line 59-col. 28, line 63, with respect to the example provided in Figure 5, regarding LTL formulas 526 provide relationships between the autonomous vehicle 504 and other symbols in the environment, so as to provide “preferred motion actions” in response to conditions, e.g. autonomous vehicle 504 backs off into back off region 516 when detected in tailgate region 514). The modification of the LTL formulas of Kobilarov is applied, as discussed in the rejections of claim 41 and 61.
Claims 49 and 69
Kobilarov further discloses that the logical expressions are adjusted based on a statistical evaluation of occurrences of the one or more conditions of the environment, the preferred motion actions of the vehicle in the environment and deviation metrics for evaluating deviations of successive motion actions of the vehicle from the one or more preferred motion actions of the vehicle (see at least col. 30, line 39-col. 31, line 23, with respect to the example provided in Figure 7, regarding that LTL formulas 734 change depending on the predictive trajectories, motions of the vehicle 710, autonomous vehicle 704, etc.; col. 32, lines 20-34, regarding trajectories that do not violate the LTL formulas are evaluated for lowest cost). The modification of the LTL formulas of Kobilarov is applied, as discussed in the rejections of claim 41 and 61.
Claims 50 and 70
Kobilarov further discloses that the one or more strategic factors are associated with physical state of the vehicle (see at least col. 3, line 66-col. 4, line 5, regarding features include statements based on symbols, e.g., a determination that the vehicle is 5 meters away from a stop region).
Claims 51 and 71
Kobilarov further discloses that the one or more strategic factors are inferred using a machine learning process based at least in part on the sensor data and the map data (see at least col. 32, lines 35-47, regarding the use of machine learning to determine low-level and high-level policies used in determining possible trajectories, e.g., how to travel a road lane or previously selected actions with good outcomes).
Claims 53 and 73
Kobilarov further discloses aggregating, using the at least one processor, deviation metrics included in the strategic guidelines for evaluating deviations of successive motion actions from one or more preferred motion actions of the vehicle, and identifying, using the at least one processor, the particular trajectory from the candidate trajectories as the candidate trajectory with the smallest deviation from the one or more preferred actions based on the aggregated deviation metrics for the candidate trajectories (see at least col. 16, line 52-col. 17, line 29, regarding that each state of the autonomous vehicle includes an action and a reward, and an action (i.e. trajectory) is selected so as to maximize its cumulative reward based on a current context). See the rejection of claims 53 and 73 under 35 U.S.C. 112(b).
Claims 54 and 74
Kobilarov further discloses that the deviation metrics are evaluated over a component of a candidate trajectory rather than the entire trajectory (see at least col. 17, lines 24-27, regarding the goal may instead be a time-discounted sum of rewards over a time horizon).
Claims 55 and 75
Kobilarov further discloses that at least one deviation metric is a weighted sum of strategic factors (see at least col. 20, line 59-col. 21, line 30). There is no antecedent basis established for “deviation metric” and “strategic factors” of this limitation, and therefore, prior art may be applied liberally to this limitation.
Claims 56 and 76
Kobilarov further discloses that at least one deviation metric is equal or proportional to at least one strategic factor (see at least col. 16, line 52-col. 17, line 29). There is no antecedent basis established for “deviation metric” and “strategic factor” of this limitation, and therefore, prior art may be applied liberally to this limitation.
Claims 57 and 77
Kobilarov further discloses that at least one deviation metric is inversely proportional to strategic factor (see at least col. 18, lines 27-63). There is no antecedent basis established for “deviation metric” and “strategic factor” of this limitation, and therefore, prior art may be applied liberally to this limitation.
Claims 58 and 78
Kobilarov further discloses that at least one deviation metric is a function of one or more strategic factors that computes at least one of an energy loss, a financial cost, a time waste or a combination of an energy loss, financial cost and time waste (see at 
Claims 59 and 79
Kobilarov further discloses that the deviation factor is probabilistic function of one or more strategic factors (see at least col. 30, line 39-col. 31, line 23). There is no antecedent basis established for “strategic factors” of this limitation, and therefore, prior art may be applied liberally to this limitation.
Claims 42-44, 52, 62-64, and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Kobilarov in view of Weast et al. (US 2017/0285585 A1), hereinafter Weast.
Claims 42 and 62
As discussed in the rejection of claim 41, the application of the formulas (19), (20), and (21) may reasonably teach that the priority groups are organized in a hierarchy and evaluating the costs of the candidate trajectories further comprises iterating from a top of the hierarchy to a bottom of the hierarchy, given that they are provided in a particular top-down order of importance, so as to respond to detected conditions. However, if this feature is not clearly taught by Kobilarov, Weast is applied in combination to teach the known method of organizing priority groups.
Specifically, Weast discloses a similar method that selects an operation choice, defined as a trajectory in ¶0035 (similar to the particular trajectory taught by Kobilarov), from two or more operational choices (similar to the set of candidate trajectories taught by Kobilarov) based on one or more moral rules (similar to the strategic guidelines vehicle taught by Kobilarov), to perform the selected operational choice (see at least ¶0047-0052). Weast further discloses that the moral rules are organized in a hierarchy and evaluating the satisfaction of moral rules applicable to operational choices (similar to the costs of the candidate trajectories taught by Kobilarov) by iterating from a top of the hierarchy to a bottom of the hierarchy (see at least ¶0037-0043; Figures 4-6).
Since the methods of Kobilarov and Weast are directed to the same purpose, i.e. operating a vehicle to traverse a particular trajectory selected from candidate trajectories, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kobilarove, such that the priority groups are organized in a hierarchy and evaluating the costs of the candidate trajectories further comprises iterating from a top of the hierarchy to a bottom of the hierarchy, in the same manner that Weast provides moral rules that are organized in a hierarchy and evaluating the satisfaction of moral rules applicable to operational choices by iterating from a top of the hierarchy to a bottom of the hierarchy, with the predictable result of providing autonomous vehicle control in situations where the best of poor decisions must be selected (¶0001-0002 of Weast).
Claims 43 and 63
Kobilarov further discloses that at least one priority group is organized in a partial order (see at least col. 28, lines 40-45, regarding the use of parallel LTL formulas 526). The limitation of “partial order” is interpreted in light of the definition provided in the 
Claims 44 and 64
Kobilarov further discloses evaluating the costs includes using a cost function that comprises a binary indicator indicating that a particular motion action by the vehicle satisfies a particular strategic guideline or all strategic guidelines in a priority group (see at least col. 15, lines 53-64, regarding the evaluation of the TL formula 214 provides a Boolean result).
Claims 52 and 72
Kobilarov does not specifically disclose that a link is established between two or more strategic guidelines having at least one common strategic factor to identify a possible missing strategic factor in a particular strategic guideline that is included in other strategic guidelines of the two or more strategic guidelines. There is no antecedent basis established for the “strategic guidelines” and “strategic factor” in this limitation, and therefore, prior art may liberally applied to this limitation.
Weast discloses a similar method that selects an operation choice, defined as a trajectory in ¶0035 (similar to the particular trajectory taught by Kobilarov), from two or more operational choices (similar to the set of candidate trajectories taught by Kobilarov) based on one or more moral rules (similar to the strategic guidelines taught by Kobilarov) so as to control the controlled machine 100, defined as an autonomous vehicle in ¶0036 (similar to the vehicle taught by Kobilarov), to perform the selected operational choice (see at least ¶0047-0052). Weast further discloses that a link is established between two or more strategic guidelines (i.e. moral rules) having at least one common strategic factor to identify a possible missing strategic factor in a particular strategic guideline that is included in other strategic guidelines of the two or more strategic guidelines (see at least Figures 4-6, depicting the ordering of moral rules, i.e. linking moral rules; ¶0051).
Since the methods of Kobilarov and Weast are directed to the same purpose, i.e. operating a vehicle to traverse a particular trajectory selected from candidate trajectories, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kobilarove, such that a link is established between two or more strategic guidelines having at least one common strategic factor to identify a possible missing strategic factor in a particular strategic guideline that is included in other strategic guidelines of the two or more strategic guidelines, in the same manner that Weast provides a link is established between two or more strategic guidelines having at least one common strategic factor to identify a possible missing strategic factor in a particular strategic guideline that is included in other strategic guidelines of the two or more strategic guidelines, with the predictable result of providing autonomous vehicle control using predefined operational rules that dictate the operation the autonomous vehicle for known conflicts (¶0059 of Weast) and thus, providing for quick selection of operational choices.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All references listed in the PTO-892 form should be considered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766.  The examiner can normally be reached on Monday-Friday, 6 am-3 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661